UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3386 Name of Registrant: Putnam Health Sciences Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Health Sciences Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: Putnam Health Sciences Trust Abbott Laboratories Inc Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roxanne Austin Mgmt For For For Elect William Daley Mgmt For For For Elect W. James Farrell Mgmt For For For Elect H. Laurance Fuller Mgmt For For For Elect Richard Gonzalez Mgmt For For For Elect David Owen Mgmt For For For Elect Boone Powell, Jr. Mgmt For For For Elect W. Ann Reynolds Mgmt For For For Elect Roy Roberts Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect William Smithburg Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect Miles White Mgmt For For For 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS 3 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For THE ROLES OF CHAIR AND CEO Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Clark Mgmt For For For Elect Betsy Cohen Mgmt For For For Elect Molly Coye Mgmt For For For Elect Barbara Franklin Mgmt For For For Elect Jeffrey Garten Mgmt For For For Elect Earl Graves Mgmt For For For Elect Gerald Greenwald Mgmt For For For Elect Ellen Hancock Mgmt For For For Elect Edward Ludwig Mgmt For For For Elect Joseph Newhouse Mgmt For For For Elect Ronald Williams Mgmt For For For 2 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF AMENDMENT TO Mgmt For For For ARTICLES OF INCORPORATION 4 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nominating a Director Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For Against Against FRANK J. BIONDI, JR. 2 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 3 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 4 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Certificate of Mgmt For For For Incorporation 7 Amendment to the Bylaws to Mgmt For For For Declassify the Board 8 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 9 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (SUSTAINABILITY REPORT). Amylin Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP9 032346108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Altman Mgmt For Withhold Against Elect Teresa Beck Mgmt For Withhold Against Elect Daniel Bradbury Mgmt For Withhold Against Elect Joseph Cook, Jr. Mgmt For Withhold Against Elect Karin Eastham Mgmt For Withhold Against Elect James Gavin, III Mgmt For Withhold Against Elect Ginger Graham Mgmt For Withhold Against Elect Howard Greene, Jr. Mgmt For Withhold Against Elect Jay Skyler Mgmt For Withhold Against Elect Joseph Sullivan Mgmt For Withhold Against Elect James Wilson Mgmt For Withhold Against 2 Increase Authorized Shares of Mgmt For For For Common Stock 3 Amendment to 2001 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For Astellas Pharma Inc Ticker Security ID: Meeting Date Meeting Status CINS J03393105 06/26/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For Against Against 12 Appoint a Corporate Auditor Mgmt For Against Against 13 Appoint a Substitute Corporate Mgmt For For For Auditor 14 Approve Payment of Bonuses to Mgmt For For For Corporate Officers 15 Stock Option Plan Mgmt For For For Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Downey Mgmt For Withhold Against Elect Paul Bisaro Mgmt For Withhold Against Elect George Stephan Mgmt For Withhold Against Elect Harold Chefitz Mgmt For Withhold Against Elect Richard Frankovic Mgmt For Withhold Against Elect Peter Seaver Mgmt For Withhold Against Elect James Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Stock and Incentive Award Mgmt For Against Against Plan 4 2007 Executive Officer Incentive Mgmt For For For Plan Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce L. Downey Mgmt For Withhold Against Elect Paul M. Bisaro Mgmt For Withhold Against Elect George P. Stephan Mgmt For Withhold Against Elect Harold N. Chefitz Mgmt For Withhold Against Elect Richard R. Frankovic Mgmt For Withhold Against Elect Peter R. Seaver Mgmt For Withhold Against Elect James S. Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Basilea Pharmaceutica Ticker Security ID: Meeting Date Meeting Status CINS H05131109 03/07/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Accounts and Reports Mgmt For TNA NA 4 Allocation of Profits/Dividends Mgmt For TNA NA 5 Ratification of Board and Mgmt For TNA NA Management Acts 6 Re-elect Mr. Werner Henrich to the Mgmt For TNA NA Board of Directors, for a 3 year term 7 Re-elect Dr. Andreaswicki to the Mgmt For TNA NA Board of Directors, for a 3 year term 8 Re-elect Mr. Claude Schreiner to Mgmt For TNA NA the Board of Directors, for a 3 year term 9 Appointment of Auditor Mgmt For TNA NA 10 Authority to Increase Share Capital Mgmt For TNA NA 11 Authority to Increase Conditional Mgmt For TNA NA Capital Baxter International Inc Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BLAKE Mgmt For For For E. DEVITT 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FORSYTH 3 ELECTION OF DIRECTOR: GAIL Mgmt For For For D. FOSLER 4 ELECTION OF DIRECTOR: Mgmt For For For CAROLE J. SHAPAZIAN 5 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 6 APPROVAL OF 2007 INCENTIVE Mgmt For For For PLAN Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claire Fraser-Liggett Mgmt For For For Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect James Orr Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN 4 CUMULATIVE VOTING ShrHoldr Against Against For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Mullen Mgmt For Withhold Against Elect Bruce Ross Mgmt For Withhold Against Elect Marijn Dekkers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Boston Scientific Corp. Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ursula Burns Mgmt For For For Elect Marye Fox Mgmt For For For Elect N. J. Nicholas, Jr. Mgmt For For For Elect John Pepper Mgmt For For For 2 Amendment to Declassify the Board Mgmt For For For 3 Increase in Board Size Mgmt For Against Against 4 Stock Exchange Program for Mgmt For Against Against Company Employees 5 TO REQUIRE EXECUTIVES TO ShrHoldr Against Against For MEET SPECIFIED STOCK RETENTION GUIDELINES 6 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT AUDITORS 7 Transaction of Other Business Mgmt For Against Against Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finn Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangements 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Report Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA Cephalon Inc Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Baldino, Jr. Mgmt For For For Elect William Egan Mgmt For For For Elect Martyn Greenacre Mgmt For For For Elect Vaughn Kailian Mgmt For For For Elect Kevin Moley Mgmt For For For Elect Charles Sanders Mgmt For For For Elect Gail Wilensky Mgmt For For For Elect Dennis Winger Mgmt For For For 2 Increase in Authorized Shares of Mgmt For For For Common Stock 3 Amendment to the 2004 Equity Mgmt For For For Compensation Plan 4 Ratification of Auditor Mgmt For For For Charles River Laboratories Ticker Security ID: Meeting Date Meeting Status CRL CUSIP9 159864107 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Foster Mgmt For For For Elect Stephen Chubb Mgmt For For For Elect George Massaro Mgmt For For For Elect George Milne Mgmt For For For Elect Douglas Rogers Mgmt For For For Elect Samuel Thier Mgmt For For For Elect William Waltrip Mgmt For For For 2 Adoption of the 2007 Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Cigna Corp. Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. CAMPBELL 2 ELECTION OF DIRECTOR: ISAIAH Mgmt For For For HARRIS, JR. 3 ELECTION OF DIRECTOR: JANE Mgmt For For For E. HENNEY, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For DONNA F. ZARCONE 5 Ratification of Auditor Mgmt For For For 6 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED CIGNA EXECUTIVE INCENTIVE PLAN Community Health Systems Inc Ticker Security ID: Meeting Date Meeting Status CYH CUSIP9 203668108 05/22/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Larry Cash Mgmt For For For Elect Harvey Klein Mgmt For For For Elect H. Mitchell Watson, Jr. Mgmt For For For 2 Amendment to 2000 Stock Option Mgmt For Abstain Against and Award Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal for Pay for ShrHoldr Against Against For Superior Performance Coventry Healthcare Inc Com Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Dale Crandall Mgmt For Withhold Against Elect Elizabeth Tallett Mgmt For Withhold Against Elect Allen Wise Mgmt For For For 2 Ratification of Auditor Mgmt For For For Daiichikosho Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J11257102 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note 2 Approve Appropriation of Retained Mgmt For Against Against Earnings 3 Appoint a Director Mgmt For Against Against 4 Appoint a Director Mgmt For Against Against 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Appoint a Corporate Auditor Mgmt For Against Against 14 Appoint a Corporate Auditor Mgmt For Against Against 15 Grant of Share Remuneration-type Mgmt For Against Against Stock Options for Directors Edwards Lifesciences Corp. Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Ingram Mgmt For Withhold Against Elect Vernon Loucks, Jr. Mgmt For For For 2 Long-term Stock Incentive Mgmt For Against Against Compensation Program 3 2001 Employee Stock Purchase Mgmt For For For Plan 4 Ratification of Auditor Mgmt For For For ELI Lilly & Company Ticker Security ID: Meeting Date Meeting Status HYU CUSIP9 532457108 04/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Winfried Bischoff Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Franklyn Prendergast Mgmt For For For Elect Kathi Seifert Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Declassification of the Board Mgmt For For For 4 REAPPROVE PERFORMANCE Mgmt For For For GOALS FOR THE COMPANY'S STOCK PLANS. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare 6 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. 7 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 8 Shareholder Proposal Regarding a ShrHoldr Against Against For Majority Vote 9 PROPOSAL BY SHAREHOLDERS ShrHoldr Against For Against ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Howard Waltman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Genentech, Inc. Ticker Security ID: Meeting Date Meeting Status DNA CUSIP9 368710406 04/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Boyer Mgmt For For For Elect William Burns Mgmt For For For Elect Erich Hunziker Mgmt For For For Elect Jonathan Knowles Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Debra Reed Mgmt For For For Elect Charles Sanders Mgmt For For For 2 Ratification of Auditor Mgmt For For For Genzyme Corp. Ticker Security ID: Meeting Date Meeting Status GZTR CUSIP9 372917104 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Berthiaume Mgmt For For For Elect Gail Boudreaux Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 A PROPOSAL TO APPROVE THE Mgmt For For For 2 4 Amendment to the 1999 Employee Mgmt For For For Stock Purchase Plan 5 Adoption of Majority Voting for the Mgmt For For For Election of Directors 6 A PROPOSAL TO RATIFY THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS FOR 2007. 7 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Compensation GLAXOSMITHKLINE PLC Ticker Security ID: Meeting Date Meeting Status GSK CUSIP9 37733W105 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE AND ADOPT THE Mgmt For For For DIRECTORS REPORT AND THE FINANCIAL STATEMENTS 2 TO APPROVE THE Mgmt For For For REMUNERATION REPORT 3 TO ELECT DR DANIEL Mgmt For Against Against PODOLSKY AS A DIRECTOR 4 TO ELECT DR STEPHANIE Mgmt For Against Against BURNS AS A DIRECTOR 5 TO RE-ELECT MR JULIAN Mgmt For Against Against HESLOP AS A DIRECTOR 6 TO RE-ELECT SIR DERYCK Mgmt For Against Against MAUGHAN AS A DIRECTOR 7 TO RE-ELECT DR RONALDO Mgmt For Against Against SCHMITZ AS A DIRECTOR 8 TO RE-ELECT SIR ROBERT Mgmt For Against Against WILSON AS A DIRECTOR 9 RE-APPOINTMENT OF AUDITORS Mgmt For For For 10 REMUNERATION OF AUDITORS Mgmt For For For 11 EU Political Donations Mgmt For For For 12 AUTHORITY TO ALLOT SHARES Mgmt For For For 13 DISAPPLICATION OF PRE- Mgmt For For For EMPTION RIGHTS (SPECIAL RESOLUTION) 14 AUTHORITY FOR THE COMPANY Mgmt For For For TO PURCHASE ITS OWN SHARES (SPECIAL RESOLUTION) 15 AMENDMENT OF THE ARTICLES Mgmt For For For OF ASSOCIATION (SPECIAL RESOLUTION) Health Management Association A Ticker Security ID: Meeting Date Meeting Status HMA CUSIP9 421933102 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Schoen Mgmt For For For Elect Joseph Vumbacco Mgmt For For For Elect Kent Dauten Mgmt For For For Elect Donald Kiernan Mgmt For For For Elect Robert Knox Mgmt For For For Elect William Mayberry Mgmt For For For Elect Vicki O'Meara Mgmt For For For Elect William Steere, Jr. Mgmt For For For Elect Randolph Westerfield Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hospira Inc Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Connie Curran Mgmt For For For Elect Mark Wheeler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Idenix Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status IDIX CUSIP9 45166R204 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jean-Pierre Sommadossi Mgmt For Withhold Against Elect Charles Cramb Mgmt For Withhold Against Elect Thomas Ebeling Mgmt For Withhold Against Elect Wayne Hockmeyer Mgmt For Withhold Against Elect Thomas Hodgson Mgmt For Withhold Against Elect Norman Payson Mgmt For Withhold Against Elect Robert Pelzer Mgmt For Withhold Against Elect Denise Pollard-Knight Mgmt For Withhold Against Elect Pamela Thomas-Graham Mgmt For Withhold Against 2 Increase in Authorized Common Mgmt For Abstain Against Shares 3 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For Abstain Against Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For Withhold Against Elect James Cullen Mgmt For Withhold Against Elect Michael Johns Mgmt For Withhold Against Elect Arnold Langbo Mgmt For Withhold Against Elect Susan Lindquist Mgmt For Withhold Against Elect Leo Mullin Mgmt For Withhold Against Elect Christine Poon Mgmt For Withhold Against Elect Charles Prince Mgmt For Withhold Against Elect Steven Reinemund Mgmt For Withhold Against Elect David Satcher Mgmt For Withhold Against Elect William Weldon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL ON MAJORITY ShrHoldr Against For Against VOTING REQUIREMENTS FOR DIRECTOR NOMINEES 4 PROPOSAL ON SUPPLEMENTAL ShrHoldr Against Against For RETIREMENT PLAN Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Barker, Jr. Mgmt For For For Elect David Snow, Jr. Mgmt For For For 2 Election of Directors Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT Cusip 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Richard H. Anderson Mgmt For For For Elect Director Michael R. Mgmt For For For Bonsignore Elect Director Robert C. Pozen Mgmt For For For Elect Director Gordon M. Sprenger Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Require a Majority Vote for the ShrHoldr Against Against For Election of Directors Mylan Laboratories Inc. Ticker Security ID: Meeting Date Meeting Status MYL Cusip 628530107 07/28/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Milan Puskar Mgmt For For For Elect Director Robert J. Coury Mgmt For For For Elect Director Wendy Cameron Mgmt For For For Elect Director Neil Dimick, CPA Mgmt For For For Elect Director Douglas J. Leech, Mgmt For For For CPA Elect Director Joseph C. Maroon, Mgmt For For For Md Elect Director Rodney L. Piatt, CPA Mgmt For For For Elect Director C.B. Todd Mgmt For For For Elect Director Rl Vanderveen, Ph.D, Mgmt For For For Rph 2 Amend Omnibus Stock Plan Mgmt For Against Against 3 Ratify Auditors Mgmt For For For Nobel Biocare Ticker Security ID: Meeting Date Meeting Status CINS H5783Q106 04/26/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Consolidated Accounts and Reports Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Approve the appropriation of Mgmt For TNA NA available earnings dividend for 2006 6 Grant discharge of the Board of Mgmt For TNA NA Directors 7 Re-elect Mr. Stig Erikkson as a Mgmt For TNA NA Member of the Board of Directors 8 Re-elect Mr. Antoine firmenich as a Mgmt For TNA NA Member of the Board of Directors 9 Re-elect Mr. Robert Lilja as a Mgmt For TNA NA Member of the Board of Directors 10 Re-elect Mr. Jane Royston as a Mgmt For TNA NA Member of the Board of Directors 11 Re-elect Mr. Domenico Scala as a Mgmt For TNA NA Member of the Board of Directors 12 Re-elect Mr. Rolf Soiron as a Mgmt For TNA NA Member of the Board of Directors 13 Re-elect Mr. Ernst Zaengerle as a Mgmt For TNA NA Member of the Board of Directors 14 Elect Rolf Watter Mgmt For TNA NA 15 Re-elect KPMG AG as the Auditors Mgmt For TNA NA and the Group Auditors Novartis AG Ticker Security ID: Meeting Date Meeting Status CINS H5820Q150 03/06/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Allocation of Profits/Dividends Mgmt For TNA NA 4 Approve the activities of the Board Mgmt For TNA NA of Directors 5 Appointment of Auditor Mgmt For TNA NA 6 Non-Voting Agenda Item TNA 7 Re-elect Mr. Hans-Joerg Rudloff as Mgmt For TNA NA a Director for a 3-year term 8 Re-elect Dr. H. C. Daniel Vasella as Mgmt For TNA NA a Director for a 3-year term 9 Elect Marjorie Yang Mgmt For TNA NA 10 Appointment of Auditor Mgmt For TNA NA Omnicare Inc Ticker Security ID: Meeting Date Meeting Status OCR CUSIP9 681904108 05/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Hutton Mgmt For For For Elect Joel Gemunder Mgmt For For For Elect John Crotty Mgmt For For For Elect Charles Erhart Jr. Mgmt For For For Elect Sandra Laney Mgmt For For For Elect Andrea Lindell Mgmt For For For Elect John Timoney Mgmt For For For Elect Amy Wallman Mgmt For For For 2 TO RATIFY THE SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Ono Pharmaceutical Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J61546115 06/28/2007 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Retained Mgmt For For For Earnings 2 Appoint a Director Mgmt For For For 3 Appoint a Corporate Auditor Mgmt For For For 4 Appoint a Corporate Auditor Mgmt For For For 5 Amend the Compensation to be Mgmt For For For Received by Corporate Officers 6 Special Allowances for Directors Mgmt For For For and Statutory Auditors 7 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 8 Shareholder s Proposal: Increase ShrHoldr Against For Against Dividend by Paying Out Excess Reserves Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Ausiello Mgmt For Withhold Against Elect Michael Brown Mgmt For Withhold Against Elect M. Anthony Burns Mgmt For Withhold Against Elect Robert Burt Mgmt For Withhold Against Elect W. Don Cornwell Mgmt For Withhold Against Elect William Gray III Mgmt For Withhold Against Elect Constance Horner Mgmt For Withhold Against Elect William Howell Mgmt For Withhold Against Elect Jeffrey Kindler Mgmt For Withhold Against Elect George Lorch Mgmt For Withhold Against Elect Dana Mead Mgmt For Withhold Against Elect William Steere, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Experimentation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Laboratory Animals 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund Respironics Inc Ticker Security ID: Meeting Date Meeting Status RESP CUSIP9 761230101 11/14/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph C. Lawyer Mgmt For Withhold Against Elect Sean C. McDonald Mgmt For Withhold Against Elect Mylle H. Mangum Mgmt For Withhold Against Elect John C. Miles, II Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Employee Stock Purchase Mgmt For For For Plan Saint Jude Medical Income Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Rocca Mgmt For For For Elect Stephan Widensohler Mgmt For For For 2 TO APPROVE THE ST. JUDE Mgmt For For For MEDICAL, INC. 2007 STOCK INCENTIVE PLAN. 3 TO APPROVE THE ST. JUDE Mgmt For For For MEDICAL, INC. 2007 EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Synthes Inc Ticker Security ID: Meeting Date Meeting Status CINS 87162M409 04/26/2007 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 3 Guest Speaker Mgmt For TNA NA 4 Accounts and Reports Mgmt For TNA NA 5 Receive the report on dividend Mgmt For TNA NA approved by the Board of Directors 6 Amend the Certificate of Mgmt For TNA NA Incorporation: number of Directors of the Board 7 Elect the Board of Directors Mgmt For TNA NA 8 Ratify the selection of holding Mgmt For TNA NA Company and the Group Auditors for 2007 Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 10/05/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Chairman's Fees (Eli Hurvitz) Mgmt For For For 2 Vice Chairman's Fees (Phillip Frost) Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sheila Burke Mgmt For For For Elect Victor Liss Mgmt For For For Elect Jane Pisano Mgmt For For For Elect George Schaefer, Jr. Mgmt For For For Elect Jackie Ward Mgmt For Withhold Against Elect John Zuccotti Mgmt For Withhold Against 2 Majority Voting for the Election of Mgmt For For For Directors 3 Ratification of Auditor Mgmt For For For Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP9 983024100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT ESSNER 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FEERICK 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCES D. FERGUSSON, PH.D. 4 ELECTION OF DIRECTOR: Mgmt For For For VICTOR F. GANZI 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT LANGER, SC.D. 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For P. MASCOTTE 7 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND J. MCGUIRE 8 ELECTION OF DIRECTOR: MARY Mgmt For For For LAKE POLAN, M.D., PH.D., M.P.H. 9 ELECTION OF DIRECTOR: Mgmt For For For BERNARD POUSSOT 10 ELECTION OF DIRECTOR: GARY Mgmt For For For L. ROGERS 11 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER V. SHIPLEY 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. TORELL III 14 Ratification of Auditor Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 VOTE TO AMEND AND RESTATE Mgmt For For For THE 2 PLAN FOR TAX COMPLIANCE 17 DISCLOSURE OF ANIMAL ShrHoldr Against Against For WELFARE POLICY 18 REPORT ON LIMITING SUPPLY ShrHoldr Against Against For OF PRESCRIPTION DRUGS IN CANADA 19 DISCLOSURE OF POLITICAL ShrHoldr Against Against For CONTRIBUTIONS 20 RECOUPMENT OF INCENTIVE ShrHoldr Against Against For BONUSES 21 INTERLOCKING DIRECTORSHIPS ShrHoldr Against Against For 22 PROPOSAL WITHDRAWN. NO ShrHoldr Abstain VOTE REQUIRED 23 SEPARATING THE ROLES OF ShrHoldr Against Against For CHAIRMAN AND CEO 24 STOCKHOLDER ADVISORY VOTE ShrHoldr Against Against For ON COMPENSATION Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Health Sciences Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
